Case 3:18-cv-01488-AC     Document 28   Filed 02/18/19   Page 1 of 55




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Phone 503-847-4329

Young Walgenkim, OSB No. 124900
young@hansonwalgenkim.com
Phone 503-383-1496

Of Attorneys for Plaintiffs



               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       PORTLAND DIVISION



ELISHA SOLANO et al.               Case No. 3:18-cv-01488-AC

                   Plaintiffs      RESPONSE IN
                                   OPPOSITION TO
      vs                           DEFENDANT’S
                                   MOTION TO
THE KROGER CO.                     DISMISS
dba FRED MEYER

                   Defendant       ORAL ARGUMENT
                                   REQUESTED




RESPONSE TO MOTION TO DISMISS – Page 1 of 55
 Case 3:18-cv-01488-AC                 Document 28            Filed 02/18/19          Page 2 of 55




                                 TABLE OF CONTENTS


Introduction ........................................................................................ 10


Relevant Facts .................................................................................... 11


         1.    Plaintiffs’ purchases ............................................................. 11


         2.    Fred Meyer’s UTPA violations ............................................ 11


         3.    Plaintiffs’ ascertainable losses ............................................ 11


         4.    Unjust enrichment ............................................................... 12


         5.    Elder abuse ........................................................................... 12


Legal Standards .................................................................................. 13


         1.    Motion to dismiss ................................................................. 13


         2.    UTPA .................................................................................... 13


Argument ............................................................................................. 14


         1.    The TIA and principles of comity do not apply ................... 14


                            1.1. The TIA does not apply because there
                                 is no challenge to the Bottle Bill .................. 14


                            1.2. The TIA does not apply because the
                                 bottle deposit is not a tax ............................. 17

RESPONSE TO MOTION TO DISMISS – Page 2 of 55
 Case 3:18-cv-01488-AC                 Document 28           Filed 02/18/19          Page 3 of 55




                            1.3. Principles of comity do not apply ................. 20


         2.    Plaintiffs have sufficiently pled all required elements
               of their claims ....................................................................... 21


                            2.1. FRCP 9(b) is inapplicable ............................. 22


                            2.2. Even if FRCP 9(b) applied, plaintiffs’
                                 allegations are sufficient .............................. 27


                            2.3. Plaintiffs sufficiently allege
                                 ascertainable loss and causation
                                 under the UTPA ........................................... 34


                                      2.3.1 Plaintiffs plainly allege
                                            a “diminished value”
                                            ascertainable loss ............................ 38


                                      2.3.2 Plaintiffs also allege
                                            an “illegal charge”
                                            ascertainable loss ............................. 43


         3.    The UTPA violations occurred in the sale
               of consumer goods ............................................................... 47


         4.    All of plaintiffs’ counts are viable ........................................ 49


Conclusion ........................................................................................... 53




RESPONSE TO MOTION TO DISMISS – Page 3 of 55
 Case 3:18-cv-01488-AC              Document 28          Filed 02/18/19        Page 4 of 55




                            TABLE OF AUTHORITIES

Cases


Ashcroft v. Iqbal
      556 U.S. 662 (2009) ..................................................................... 13


Bibiji Inderjit Kaur Puri v. Sopurkh Kaur Khalsa
       674 F. App’x 679 (9th Cir. 2017) ................................................. 33


Bidart Bros. v. Cal. Apple Comm’n
      73 F.3d 925 (9th Cir. 1996) ............................................... 15,17,19


Butler v. Me. Supreme Judicial Court
      767 F. Supp. 17 (D. Me. 1991) ............................................... 15,19


Cabral v. Caesars Entm’t Corp.
     2018 U.S. Dist. LEXIS 104129 (D. Nev. 2018) ........................... 15


Cullen v. Investment Strategies, Inc.
      139 Or. App. 119 (1996) .............................................................. 48


Cumberland Farms v. Tax Assessor
     116 F.3d 943 (1st Cir. 1997) ....................................................... 15


Daniel N. Gordon, Prof’l Corp. v. Rosenblum
      276 Or. App. 797 (2016) .............................................................. 13


Denson v. Ron Tonkin Gran Turismo, Inc.
     279 Or. 85 (1977) ............................................................... 13,50-51


Direct Mktg. Ass’n v. Brohl
       135 S. Ct. 1124 (2015) ................................................................. 16



RESPONSE TO MOTION TO DISMISS – Page 4 of 55
 Case 3:18-cv-01488-AC              Document 28          Filed 02/18/19        Page 5 of 55




Donaldson v. Williams
     2012 U.S. Dist. LEXIS 158642 (Dist. Or. 2012) ......................... 20


Eminence Capital, LLC v. Aspeon, Inc.
     316 F.3d 1048 (9th Cir. 2003) ..................................................... 53


Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc.
     651 F.3d 722 (7th Cir. 2011) .................................................. 15,18


Fair Assessment in Real Estate Ass’n v. McNary
      454 U.S. 100 (1981) ..................................................................... 21


Feitler v. Animation Celection, Inc.
       170 Or. App. 702 (2000) .............................................................. 35


Hexom v. Or. DOT
     177 F.3d 1134 (9th Cir. 1999) ........................................... 15,17-19


Ind. Waste Sys., Inc. v. County of Porter
      787 F. Supp. 859 (N.D. Ind. 1992) .............................................. 15


Kathrein v. City of Evans
      752 F.3d 680 (7th Cir. 2014) .................................................. 15,19


Kearney v. Equilon Enters., LLC
     65 F. Supp. 3d 1033 (D. Or. 2014) .................................... 22-23,25


Kearns v. Ford Motor Co.
     567 F.3d 1120 (9th Cir. 2009) ................................................ 22-23


Lavis v. Bayless
      233 F. Supp. 2d 1217 (D. Ariz. 2001) ......................................... 21




RESPONSE TO MOTION TO DISMISS – Page 5 of 55
 Case 3:18-cv-01488-AC              Document 28          Filed 02/18/19        Page 6 of 55




Levin v. Commerce Energy, Inc.
      560 U.S. 413 (2010) ..................................................................... 21


Martin v. Cahill
      90 Or. App. 332 (1988) ................................................................ 39


MCI Commc’ns Servs. v. City of Eugene
     2007 U.S. Dist. LEXIS 75602 (D. Or. 2007) ............................... 15


McKie v. Sears Prot. Co.
     2011 U.S. Dist. LEXIS 47967 (D. Or. 2011) .......................... 24-25


Mendoza v. Lithia Motors, Inc.
     2017 U.S. Dist. LEXIS 4716 (D. Or. 2017) .................. 26-27,49,51


Paul v. Providence Health Sys., Or.
      237 Or. App. 584 (2010) .............................................................. 35


Pearson v. Philip Morris Inc.
      358 Or. 88 (2015) ...........................................26-27,35,37-38,42-43


Rathgeber v. James Hemenway, Inc.
     335 Or. 404 (2003) ....................................................................... 32


Raudebaugh v. Action Pest Control, Inc.
     59 Or. App. 166 (1982) ........................................................... 13,27


Salameh v. Tarsadia Hotel
     726 F.3d 1124 (9th Cir. 2013) ..................................................... 27


Sanders v. Francis
     277 Or. 593 (1977) ....................................................................... 24




RESPONSE TO MOTION TO DISMISS – Page 6 of 55
 Case 3:18-cv-01488-AC              Document 28          Filed 02/18/19        Page 7 of 55




Scharfstein v. BP W. Coast Prods., LLC
      292 Or. App. 69 (2018) ........................................................... 44-46


Scott v. Western Int’l Surplus Sales, Inc.
       267 Or. 512 (1973) .................................................................. 39-42


Silva v. Unique Bev. Co., LLC
       2017 U.S. Dist. LEXIS 93625 (D. Or. 2017) ..................... 23,25-26


Simonsen v. Sandy River Auto LLC
     290 Or. App. 80 (2018) ........................................................... 39,41


Sipe v. Amerada Hess Corp.
       689 F.2d 396 (3d Cir. 1982) ................................................... 15,19


Shroyer v. New Cingular Wireless Servs., Inc.
      622 F.3d 1035 (9th Cir. 2010) ..................................................... 13


Starr v. Baca
      652 F.3d 1202 (9th Cir. 2011) ..................................................... 33


State ex rel. Redden v. Disc. Fabrics, Inc.
       289 Or. 375 (1980) ............................................................. 24-26,29


Tri-West Constr. Co. v. Hernandez
      43 Or. App. 961 (1979) ................................................................ 45


Union Pac. R.R. Co. v. Public Util. Comm’n
     899 F.2d 854 (9th Cir. 1990) ....................................................... 18


United States v. Oregon
      2011 U.S. Dist. LEXIS 1107 (Dr. Or. 2011) ............................... 21




RESPONSE TO MOTION TO DISMISS – Page 7 of 55
 Case 3:18-cv-01488-AC                  Document 28            Filed 02/18/19          Page 8 of 55




Valero Terrestrial Corp. v. Caffrey
      205 F.3d 130 (4th Cir. 2000) .................................................. 15,19


Vess v. Ciba-Geigy Corp. USA
       317 F.3d 1097 (9th Cir. 2003) ..................................................... 24


Weigel v. Ron Tonkin Chevrolet Co.
      298 Or. 127 (1984) ............................................................. 35,39-40


Wilson v. Hewlett–Packard Co.
      668 F.3d 1136 (9th Cir. 2012) ..................................................... 13


Willis v. Debt Care, USA, Inc.
       2011 U.S. Dist. LEXIS 153008 (D. Or. 2011) ............................. 25


Wright v. McClain
     835 F.2d 143 (6th Cir. 1987) .................................................. 15,19


Wolverton v. Stanwood
      278 Ore. 709 (Or. 1977) ............................................................... 24


Federal Statutes


28 U.S.C. § 1341...................................................................................... 14


Federal Rules


FRCP 8 ............................................................................................... 21,33


FRCP 9 ...................................................................... 21-23,25,27,29,32-33


FRCP 12 ............................................................................................. 13,21


RESPONSE TO MOTION TO DISMISS – Page 8 of 55
 Case 3:18-cv-01488-AC                 Document 28            Filed 02/18/19          Page 9 of 55




Oregon Statutes


ORS 124 ............................................................................................ 12,42

ORS 459A.700 et seq. .............................................................. 11,14,16,46


ORS 646.605 ................................................................................ 29,47-48


ORS 646.608 ...................................................................... 32,37,44,47-51


ORS 646.638 ................................................................................ 28-29,40




RESPONSE TO MOTION TO DISMISS – Page 9 of 55
Case 3:18-cv-01488-AC       Document 28     Filed 02/18/19   Page 10 of 55




                            INTRODUCTION

      Plaintiffs’ claims are straightforward.

      As a result of Fred Meyer’s acts and omissions, plaintiffs were

charged 10 cents more for beverage products that were supposed to be

redeemable for 10 cents, but instead plaintiffs ended up with products

that were in fact not redeemable for 10 cents.

      In typical cases, the short and plain statement above showing

that plaintiffs are entitled to relief under the UTPA would be more than

sufficient to avoid objection at this early stage. But this is not a typical

case. This is a putative class action, where plaintiffs seek relief on behalf

of thousands of other similarly situated Fred Meyer customers.

      Fred Meyer has filed a lengthy motion to dismiss, attempting to

depict plaintiffs’ claims as some type of a Gordian knot composed of

supposed state tax jurisdictional issues, heightened common law fraud

pleading standards, and a supposed whole new area of retail sales,

which Fred Meyer claims is not actually the sale of goods at all but

rather a bottle deposit transaction beyond the broad reach, liberal

interpretive standard, and remedial purpose of the UTPA.

      Plaintiffs now file this response to cut the knot of Fred Meyer’s

illusory arguments and to establish their entitlement to relief based on

the straightforward allegations set forth in their complaint.




RESPONSE TO MOTION TO DISMISS – Page 10 of 55
Case 3:18-cv-01488-AC       Document 28    Filed 02/18/19   Page 11 of 55




                           RELEVANT FACTS

1.     Plaintiffs’ purchases

       All of the named plaintiffs purchased the same brand of orange

juice products from an Oregon Fred Meyer store, and all of them were

charged 10 cents on top of the regular purchase price of the products.

Doc. 5 at ¶¶ 1, 4, 5, 8, 9-14, 16.

2.     Fred Meyer’s UTPA violations

       Fred Meyer’s acts and omissions directly or indirectly implied

that the products plaintiffs purchased could be redeemed for the amount

of the 10-cent charge; however, the products in fact could not be

redeemed for 10 cents, or for any amount at all. Id. at ¶¶ 1, 7, 8-15, 17-

25, 35; see also ORS 459A.702(1) & (2) (“ORS 459A.700 to 459A.740 [the

Bottle Bill] apply to any individual, separate, sealed glass, metal or

plastic bottle or can, except for cartons, foil pouches and drink boxes[.]”

(emphasis added)).

3.     Plaintiffs’ ascertainable losses

       As a result of Fred Meyer’s actions and omissions, Fred Meyer

sold, and plaintiffs purchased, goods that were worth exactly 10 cents

less than what was represented. Each plaintiff suffered an ascertainable

loss of money or property in the amount of 10 cents. Doc. 5 at ¶¶ 26, 35.




RESPONSE TO MOTION TO DISMISS – Page 11 of 55
Case 3:18-cv-01488-AC       Document 28     Filed 02/18/19   Page 12 of 55




4.     Unjust enrichment

       Fred Meyer should not be able to retain the 10 cents per product

it wrongfully collected from plaintiffs as a result of its unjust actions and

omissions. Plaintiffs are entitled to restitution based on Fred Meyer’s

unjust enrichment as alleged throughout their complaint. Id. at ¶ 36.

5.     Elder abuse

       Plaintiff Arlene Johnston was over age 65 when Fred Meyer

wrongfully caused her a loss of 10 cents. Id. at ¶¶ 5, 28, 37. As alleged,

Fred Meyer permitted its stores to commit financial elder abuse by

acting or failing to act under circumstances in which a reasonable person

should have known of the financial abuse. Id. As a result, Ms. Johnston

and the elder abuse subclass she seeks to represent are entitled to fair

compensation for actual damages, maximum statutory damages, and

reimbursed fees and costs under ORS 124.100(2). Id.




RESPONSE TO MOTION TO DISMISS – Page 12 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19     Page 13 of 55




                         LEGAL STANDARDS

1.    Motion to dismiss

      A motion to dismiss under FRCP 12(b)(6) may be granted when

there is no cognizable legal theory to support a claim or when a

complaint lacks sufficient factual allegations to state a facially plausible

claim for relief. Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d

1035, 1041 (9th Cir. 2010). A claim is plausible on its face if the factual

allegations in the complaint allow a court to reasonably infer the

defendant’s liability based on the alleged conduct. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In evaluating the sufficiency of a complaint’s

factual allegations, a court must accept all material facts alleged in the

complaint as true and construe them in the light most favorable to the

nonmoving party. Wilson v. Hewlett–Packard Co., 668 F.3d 1136, 1140

(9th Cir. 2012).

2.    UTPA

      As a consumer protection statute, the UTPA is to be interpreted

liberally in favor of consumers. Denson v. Ron Tonkin Gran Turismo,

Inc., 279 Or. 85, 90 n.4 (1977). “‘The general policy of the UTPA is to

discourage deceptive trade practices and to provide a viable remedy for

consumers who are damaged by such conduct.’” Daniel N. Gordon, Prof’l

Corp. v. Rosenblum, 276 Or. App. 797, 814 (2016) (quoting Raudebaugh

v. Action Pest Control, Inc., 59 Or. App. 166, 171 (1982)).



RESPONSE TO MOTION TO DISMISS – Page 13 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 14 of 55




                             ARGUMENT

1.     The TIA and principles of comity do not apply

       Fred Meyer’s jurisdictional arguments fail because the Tax

Injunction Act (TIA) does not apply. Plaintiffs do not challenge the

Bottle Bill, ORS 459A.700, et seq. in any way, but rather the charges

Fred Meyer added to beverage products that were not redeemable under

the statute. Even if plaintiffs were challenging the Bottle Bill somehow,

the TIA would not apply because the bottle deposit is not a tax under

controlling Ninth Circuit law. Principles of comity also do not apply here

for the same reason the TIA does not apply: plaintiffs do not challenge

the Bottle Bill, and even if they did, the deposit fee is not a tax and in

no way relates to any state tax affairs. This Court has jurisdiction to

hear plaintiffs’ claims.

       1.1   The TIA does not apply because there is
             no challenge to the Bottle Bill

       Fred Meyer’s attempt to hide behind the TIA fails because

plaintiffs in no way challenge or “attack” the Bottle Bill or the

legislature’s assessment of the deposit fee allowed under it. Under the

TIA, 28 U.S.C. § 1341, “district courts shall not enjoin, suspend or

restrain the assessment, levy or collection of any tax under State law.”

       Clearly the TIA does not apply because plaintiffs do not bring a

claim to “enjoin, suspend or restrain” the assessment of a tax under state

law.

RESPONSE TO MOTION TO DISMISS – Page 14 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 15 of 55




      The numerous cases cited by Fred Meyer lend no support to its

argument because the plaintiffs in those cases all actually challenged

the assessment of a tax or fee under a state law, county ordinance, or

court order.1

      In this case, Fred Meyer’s illegal actions in charging a deposit fee

for beverage containers that are not even redeemable under the Bottle



1 Hexom v. Or. DOT, 177 F.3d 1134 (9th Cir. 1999) (challenging state
statute that imposed fee for issuance of disabled person parking permit);
Bidart Bros. v. Cal. Apple Comm’n, 73 F.3d 925 (9th Cir. 1996)
(challenging fee assessed against apple growers under California’s “Food
Code”); Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc., 651
F.3d 722 (7th Cir. 2011) (challenging Illinois statutes that required
casinos to pay money into a state fund); Wright v. McClain, 835 F.2d 143
(6th Cir. 1987) (challenging mandatory monthly payment to supervision
and victim’s compensation funds required under Tenn. Code Ann. § 40-
28-201); Ind. Waste Sys., Inc. v. County of Porter, 787 F. Supp. 859 (N.D.
Ind. 1992) (challenging fee assessed against landfill company provided
for under county ordinance); Valero Terrestrial Corp. v. Caffrey, 205 F.3d
130 (4th Cir. 2000) (challenging Solid Waste Assessment Fee imposed
under W. Va. Code § 22-16-4(a)); Kathrein v. City of Evans, 752 F.3d 680
(7th Cir. 2014) (challenging Evanston’s Affordable Housing Demolition
Tax); Sipe v. Amerada Hess Corp., 689 F.2d 396 (3d Cir. 1982)
(challenging state withholding of wage taxes); Butler v. Me. Supreme
Judicial Court, 767 F. Supp. 17 (D. Me. 1991) (challenging Maine
Supreme Judicial Court order requiring assessment of nonrefundable
jury fee); Cumberland Farms v. Tax Assessor, 116 F.3d 943 (1st Cir.
1997) (challenging milk-handling surcharge imposed by the state); MCI
Commc’ns Servs. v. City of Eugene, No. 07-6059-AA, 2007 U.S. Dist.
LEXIS 75602 (D. Or. Oct. 9, 2007) (challenging city ordinance requiring
annual registration fee); Cabral v. Caesars Entm’t Corp., No. 2:17-cv-
02841-APG-VCF, 2018 U.S. Dist. LEXIS 104129 (D. Nev. June 11, 2018)
(challenging internet access charges assessed in resort fee under county
lodging tax); Lavis v. Bayless, 233 F. Supp. 2d 1217 (D. Ariz. 2001)
(challenging fees imposed on registered lobbyists under Arizona’s Clean
Elections Act).



RESPONSE TO MOTION TO DISMISS – Page 15 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 16 of 55




Bill is what plaintiffs challenge, not the assessment of a deposit fee

under the statute. Fred Meyer charges customers 10 cents each time

Florida’s Natural juice cartons are purchased, presumably, to recoup the

customer’s eventual redemption of the 10 cents. But these cartons have

no redemptive value under the law because they are unequivocally not

covered under the Bottle Bill’s provisions. No matter how Fred Meyer

tries to obfuscate the issue with legal sophistry, it cannot argue away

the text of the law: “ORS 459A.700 to 459A.740 [the Bottle Bill] apply to

any individual, separate, sealed glass, metal or plastic bottle or can,

except for cartons, foil pouches and drink boxes[.]” ORS 459A.702(1) &

(2) (emphasis added). The fee Fred Meyer charged, therefore, is not in

any way related to the Bottle Bill. It is a fee without support in the law.

      Without applicability of the law, the fee is just that—a fee

illegally charged by Fred Meyer, not a bottle deposit under the statute.

It is beyond doubt that plaintiffs’ claims would not “enjoin, suspend or

restrain” the collection of any tax, even if the bottle deposit were a tax.

The TIA is simply not implicated in this case and the Court should not

decline jurisdiction simply because Fred Meyer asserts that plaintiffs’

complaint references a state “tax” statute.2




2Even when a claim “inhibits” assessment, levy and collection under an
actual state tax statute, which plaintiffs’ claims clearly do not, the US
Supreme Court has refused to dismiss under the TIA. See, e.g., Direct
Mktg. Ass’n v. Brohl, 135 S. Ct. 1124, 1125, 1131-33 (2015).

RESPONSE TO MOTION TO DISMISS – Page 16 of 55
Case 3:18-cv-01488-AC       Document 28    Filed 02/18/19    Page 17 of 55




       1.2    The TIA does not apply because the bottle
              deposit is not a tax

       Fred Meyer attempts to deflect the real issue in this case by

framing plaintiffs’ claim as a “roundabout challenge” to and “an attack”

on the “tax scheme” crafted by the Oregon legislature through Oregon’s

Bottle Bill. Doc. 24 at p. 11.

       Fred Meyer injects terms such as “indirect,” “subsidize,” and

“forcing payments” to bolster its position that the (supposed) bottle

deposit fee provided for under the Bottle Bill is really a tax in disguise.

The Court does not even need to reach this narrower issue because the

TIA is inapplicable on its face in this case. Regardless, as explained

below, the TIA is also not applicable to this case because the bottle

deposit, even if it were being challenged, is not a tax based on controlling

case law.

       To support its tax argument, Fred Meyer applies the three-part

test outlined in Bidart Bros. v. California Apple Commission, 73 F.3d

925, 931 (9th Cir. 1996), for determining whether a fee is a tax, and

asserts that the bottle deposit fee meets all elements.

       However, the determination of whether a fee is a tax is not clear

cut in most cases, and thus the Ninth Circuit in Hexom v. Oregon DOT

emphasized that “the cases, Bidart among them, take a practical and

sensible approach. They do not apply a set of rigid rules or elements and

then reach a mechanical conclusion.” 177 F.3d 1134, 1137 (9th Cir.

RESPONSE TO MOTION TO DISMISS – Page 17 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 18 of 55




1999). Indeed, in its motion, Fred Meyer also propounds that the

“commonsense” approach be taken in determining whether a fee is a tax.

      But Hexom and the commonsense approach ultimately obliterate

Fred Meyer’s argument that the bottle deposit fee is a tax because

commonsense dictates that for any fee, levy, or exaction, etc., to be a tax,

its primary purpose must be revenue raising in nature:

      We have had occasion to distinguish mere fees from taxes.
      We touched on that distinction in Union Pac. R.R. Co. v.
      Public Util. Comm’n, 899 F.2d 854 (9th Cir. 1990). In that
      case, we were faced with a levy that was placed upon
      railroad corporations. It was contended that the levy
      constituted a discriminatory tax. We said: “The Oregon
      levy is designed to recoup the costs of a regulatory program
      from members of the industry regulated, rather than to
      raise general revenues . . . .” We [therefore] determined that
      the levy was not a tax. That commonsense approach
      militates for a determination that the $4 fee in question
      here is not a tax[.]
Id. at 1136 (emphasis added; citations omitted); see Empress Casino

Joliet Corp. v. Balmoral Racing Club, Inc., 651 F.3d 722, 729 (7th Cir.

2011) (holding that casino exactions at issue were a tax because “‘the …

fees are imposed for revenue-raising purposes, a characteristic of any

tax.’” (emphasis added; citations omitted)).

      As Fred Meyer admits throughout its motion, the primary

“purpose” of the Bottle Bill, and the deposit fee provided under it, is to

reduce the state’s problem of “litter,” not raise revenue. Doc. 24 at p. 13

(and elsewhere).



RESPONSE TO MOTION TO DISMISS – Page 18 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 19 of 55




      In reversing the district court decision dismissing a complaint for

TIA preclusion, in Hexom the Ninth Circuit succinctly summed up the

pertinent analysis for why the fee in question was not a tax:

      Whether we consider the gestalt of the placard fee or
      consider it by using the separate elements or parts outlined
      in Bidart, we must reach the same conclusion. The fee is
      not designed to raise revenue, and enjoining its collection
      will not “threaten the flow of central revenues” of Oregon’s
      government. Bidart, 73 F.3d at 930. It is not at all “critical
      to general state functions.” Id. It is, instead, designed to
      pay for the costs of a special program. In fine, it is not a
      tax, and this action is not precluded by the TIA. The district
      court did have jurisdiction.

177 F.3d at 1139. 3

      The same considerations examined by the Hexom court hold true

in this case. The bottle deposit fee provided under the Bottle Bill is not




3 In the myriad of other cases Fred Meyer cites to for support, where the
fees in question were determined to be a tax, the fees, unlike the bottle
deposit fee in this case, were designed for the purpose of raising revenue
and deposited into various funds: Valero, 205 F.3d 130 (“to determine
whether a particular charge is a ‘fee’ or a ‘tax,’ the general inquiry is to
assess whether the charge is for revenue raising purposes”; “revenue
collected” “deposited into” cost assistance fund); Kathrein, 752 F.3d 680
(exaction used to raise revenue and deposited into Affordable Housing
Fund clearly a tax); Sipe, 689 F.2d 396 (tax withholding deposited into
state unemployment fund was for purpose of state revenue collection);
Butler, 767 F. Supp. at 19 (court-mandated jury fee deposited into
Maine’s general fund was a tax because “there is wide agreement among
. . . circuits [that] [a]ssessments which are imposed primarily for
revenue-raising purposes are ‘taxes’”); Wright, 835 F.2d 143 (state-
mandated fees to supervision and victims’ funds were a “tax” because
they were levied for revenue-raising purposes).


RESPONSE TO MOTION TO DISMISS – Page 19 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 20 of 55




designed to raise revenue;4 enjoining its collection (though plaintiffs do

not do that here) would not threaten revenues of Oregon’s government;

and the bottle deposit fee is not critical to general state functions.

       The fee provided for under the Bottle Bill is not a tax. Thus, the

TIA would not preclude jurisdiction, even if plaintiffs were somehow

challenging the Bottle Bill—which clearly, they are not.

       1.3      Principles of comity do not apply

       As a last-ditch effort, Fred Meyer offers up the doctrine of comity

because, it says, it is “broader” than the TIA. Like the TIA, however, this

doctrine has no place in this case for the same reason the TIA does not:

plaintiffs do not in any way challenge the Bottle Bill, and even if they

were, the deposit fee provided under it is not a tax and does not impact

any state tax scheme. As explained previously, plaintiffs challenge Fred

Meyer’s assessment of a fee on beverage cartons that are not redeemable

for that fee.

       As with the TIA, none of the cases Fred Meyer cited actually

support its principles of comity argument because each involved an

actual challenge to a state or county tax or tax system. Donaldson v.

Williams, No. 2:12-cv-80-SU, 2012 U.S. Dist. LEXIS 158642, at *25



4The only “revenue” raising implicated by plaintiffs’ claims are the fees
collected by Fred Meyer, which, because the amounts it added to the
purchase price of the products are not redeemable, end up in Fred
Meyer’s coffers instead of being paid back out as refunds.

RESPONSE TO MOTION TO DISMISS – Page 20 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 21 of 55




(Dist. Or. Sept. 6, 2012) (challenging “State and County defendants’

conduct in administering the tax assessment, lien, and foreclosure

system”); Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010)

(challenging discriminatory state taxation system); Fair Assessment in

Real Estate Ass’n v. McNary, 454 U.S. 100, 116 (1981) (challenging

assessment of county property taxes); United States v. Oregon, No. 10-

528-HA, 2011 U.S. Dist. LEXIS 1107 (Dr. Or. Jan. 4, 2011) (challenging

imposition of Oregon State tax on certain property).

      This is not a case involving the province of state taxation, no

matter how many tax-related terms Fred Meyer uses to try to make it

appear so. The doctrine of comity is irrelevant to this case.

2.    Plaintiffs have sufficiently          pled    all     required
      elements of their claims

      Fred Meyer asserts various theories of why plaintiffs’ claims are

insufficiently pled, mostly in regard to causation and damages, but also

as to other elements. These arguments are not persuasive and are

contradicted by the actual facts alleged in plaintiffs’ complaint or by

applicable case law. Fred Meyer’s motion to dismiss plaintiffs’ complaint

under FRCP 8, 9(b), and 12(b)(6) should be denied because all of the

required elements of plaintiffs’ claims are sufficiently pled.




RESPONSE TO MOTION TO DISMISS – Page 21 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 22 of 55




      2.1.      FRCP 9(b) is inapplicable

      Fred Meyer argues that plaintiffs’ claims should be dismissed

because “they are subject to the heightened pleading requirements of

Rule 9(b)” and plaintiffs’ allegations fail to meet the requisite level of

specificity. Doc. 24 at p. 23. Inter alia, in support of its FRCP 9(b)

argument, Fred Meyer relies on the Ninth Circuit’s decision in Kearns

v. Ford Motor Co., 567 F.3d 1120, 1122 (9th Cir. 2009), and an in-district

opinion, Kearney v. Equilon Enters., LLC, 65 F. Supp. 3d 1033 (D. Or.

2014) (Hernandez, J.).

      In Kearney, the court found that the plaintiffs “alleged a unified

course of fraudulent conduct and rely entirely on that course of conduct

as the basis for their claim” and thus needed to allege their claims with

particularity under Rule 9(b). 65 F. Supp. 3d at 1043 (citing Kearns, 567

F.3d at 1125). The court reached this conclusion because the plaintiffs

alleged that:

       (1) a representation (the advertisement), (2) was false (the
       advertisement stated Plaintiffs would receive a free lift
       ticket, and they did not), (3) the misrepresentation was
       material (Plaintiffs did not receive the very thing they
       allegedly entered into the transaction for), (4) the subclass
       representatives did not know of the restrictive conditions
       at the time of performance, (5) they relied on this
       representation and had a right to do so, and (6) they
       suffered an injury as a result.

Id. (emphases added).




RESPONSE TO MOTION TO DISMISS – Page 22 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 23 of 55




      Guided by the Ninth Circuit’s holding in Kearns, Judge

Hernandez noted that “to determine whether fraud has been pled to

state a course of action, the court must look to state law”. Id. at 1041

(citing Kearns, 567 F.3d at 1126). In Kearney the plaintiffs alleged

violations of numerous states’ laws, not just Oregon’s UTPA. As

recognized by the court, it was clear that the plaintiffs actually alleged

the elements of common law fraud, including their reliance upon the

fraudulent representations; thus, the complaint as a whole sounded in

fraud and triggered the heightened FRCP 9(b) specificity.

      In Kearns, besides it being factually inapposite to this case, the

court was interpreting the elements of California state law claims – thus

it is not on point. See 567 F.3d at 1127 (“The requirement in Rule 9(b) of

the Federal Rules of Civil Procedure that allegations of fraud be pleaded

with particularity applies to claims which are made in federal court

under the CLRA and UCL.”).

      Three years after deciding Kearney, Judge Hernandez revisited

whether FRCP 9(b) applied to a putative class action complaint

asserting UTPA claims only under Oregon’s statute in Silva v. Unique

Beverage Co., No. 3:17-cv-00391-HZ, 2017 U.S. Dist. LEXIS 93625 (D.

Or. June 15, 2017). The court began its analysis by acknowledging that

indeed “Rule 9(b) applies not just to claims expressly designated as

‘fraud,’ but also to claims ‘grounded in fraud’ because the claim relies



RESPONSE TO MOTION TO DISMISS – Page 23 of 55
 Case 3:18-cv-01488-AC     Document 28     Filed 02/18/19   Page 24 of 55




exclusively on a ‘unified course of fraudulent conduct,’ or when fraud is

a ‘necessary element’ of a claim.” 2017 U.S. Dist. LEXIS 93625, at *36

(quoting Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir.

2003)). Then the court applied the reasoning from a previous Oregon

district court case, McKie v. Sears Prot. Co., No. CV 10-1531-PK, 2011

U.S. Dist. LEXIS 47967, at *33 (D. Or. Feb. 22, 2011), to the facts before

it.

       In McKie, that court looked to an Oregon Court of Appeals case,

State ex rel. Redden v. Disc. Fabrics, Inc., 289 Or. 375, 377 (1980),

finding that in Redden:

       the Oregon Supreme Court performed a general
       comparison between the elements of UTPA claims and
       common law fraud claims, noting two important
       differences. Id. at 1038 (quoting Wolverton v. Stanwood,
       278 Ore. 709, 565 P.2d 755, 757 (Or. 1977)) (“[t]he elements
       of common law fraud are distinct and separate from the
       elements of a cause of action under the Unlawful Trade
       Practices Act, and a violation of the Act is much more easily
       shown.”) (internal quotations omitted). First, the Court
       observed that, unlike fraud claims, UTPA claims based on
       non-disclosure in particular do not require proof of
       reliance. Redden, 615 P.2d at 1039 (citing Sanders v.
       Francis, 277 Ore. 593, 561 P.2d 1003, 1006 (1977)). Second,
       the Court found that the scienter requirement for all UTPA
       claims was different than for common law fraud claims:
       where     UTPA       claims     require      only  negligent
       misrepresentation, fraud claims require something more.

2011 U.S. Dist. LEXIS 47967, at *32-33. Ultimately, in McKie the court

found that “[i]n light of the differences between the elements of common

law fraud and UTPA claims, the McKies’ UTPA claim cannot be



RESPONSE TO MOTION TO DISMISS – Page 24 of 55
 Case 3:18-cv-01488-AC     Document 28     Filed 02/18/19   Page 25 of 55




considered tantamount to a fraud claim. The scienter for both UTPA

allegations differs from the scienter requirement for fraud. Further,

reliance is not a required element of the McKies’ UTPA non-disclosure

allegation, while reliance is required for fraud claims. Consequently, the

McKies’ UTPA claim need not meet the pleading requirements of Rule

9(b).” Id. at *35-36.

       In adopting the sound reasoning of McKie in Silva, Judge

Hernandez reached an opposite conclusion from his earlier decision in

Kearney, finding that “[a]lthough Plaintiff’s UTPA claim contains fraud-

like allegations, an Oregon UTPA claim and an Oregon common law

fraud claim remain distinct and as in McKie, Rule 9(b) does not apply.”

2017 U.S. Dist. LEXIS 93625, at *39.

       The key takeaways from Redden, McKie, and Silva are (1) the

required elements for a UTPA claim are simply disparate from, and less

onerous than, a common law fraud claim, and (2) if FRCP 9(b) can still

apply at all to a UTPA claim after the Oregon Supreme Court’s analysis

in Redden it would be only when (a) a plaintiff actually alleges common

law fraud or a unified course of fraudulent misrepresentations and (b)

reliance is a required element of the plaintiff’s UTPA claim. See also

Willis v. Debt Care, USA, Inc., No. 3:11-cv-430-ST, 2011 U.S. Dist.

LEXIS 153008, at *30 (D. Or. Oct. 24, 2011) (finding that “[a] UTPA

claim need not meet the pleading requirements of FRCP 9(b)”).



RESPONSE TO MOTION TO DISMISS – Page 25 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 26 of 55




      Here, plaintiffs do not allege a “unified course of fraudulent

conduct” but instead allege very specific violations of the UTPA (and

unjust enrichment), not alleging just misrepresentations, but also

omissions and causing the likelihood of confusion or misunderstanding,

relating to Fred Meyer’s sale of consumer goods. Nor do plaintiffs allege

that they suffered ascertainable loss under a “refund of the purchase

price” theory, so reliance is not a causational element that plaintiffs

need to allege or prove. See, e.g., Pearson v. Philip Morris Inc., 358 Or.

88, 144 (2015) (Walters, J., concurring) (clarifying that even when a

plaintiff alleges a violation of the UTPA based upon an express

misrepresentation, reliance is not a necessary element of the claim

unless the plaintiff is seeking a refund of the purchase price theory of

ascertainable loss); Mendoza v. Lithia Motors, Inc., No. 6:16-cv-01264-

AA, 2017 U.S. Dist. LEXIS 4716, at *11 (D. Or. Jan. 11, 2017) (finding

that plaintiff did not need to plead and prove reliance in a failure to

disclose UTPA case); Silva, 2017 U.S. Dist. LEXIS 93625, at *30-31

(noting that Oregon law only requires reliance to be a required element

of a UTPA claim when the claim is based on a misrepresentation and

the plaintiff is seeking a refund of the purchase price of the product).

      Plaintiffs cannot be forced to plead with particularity the

elements of fraud, such as the scienter and reliance elements, when

these elements simply do not apply to plaintiffs’ actual claims,



RESPONSE TO MOTION TO DISMISS – Page 26 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 27 of 55




consistent with the Oregon legislature’s intent in adopting the UTPA.

See Raudebaugh, 59 Or. App. at 171 (“Had the legislature intended that

a consumer prove all the elements of common[-]law fraud in order to

recover damages, it would have been unnecessary to create a cause of

action by statute.”).

      2.2    Even if FRCP 9(b) applied, plaintiffs’
             allegations are sufficient

      To bring a private cause of action under the UTPA, “a plaintiff is

required to show that ‘(1) the defendant committed an unlawful trade

practice; (2) plaintiff suffered an ascertainable loss of money or property;

and (3) plaintiff’s injury (ascertainable loss) was the result of the

unlawful trade practice.’” Mendoza, 2017 U.S. Dist. LEXIS 4716, at *8

(quoting Pearson, 358 Or. at 127 (majority opinion)).

      Even if the heightened FRCP 9(b) pleading requirement were to

apply to plaintiffs’ claims, plaintiffs have sufficiently met that standard.

Plaintiffs’ complaint identifies “the who, what, when, where, and how of

the misconduct charged, as well as what is false or misleading about the

purportedly fraudulent statement, and why it is false.” Salameh v.

Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (internal quotations

and citation omitted).

      Plaintiffs allege that Fred Meyer (the who), after January 1, 2018

(the when), at the registers and on its receipts at its Oregon stores (the

where), misrepresented, failed to disclose, or caused confusion about a

RESPONSE TO MOTION TO DISMISS – Page 27 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 28 of 55




specific brand of orange juice products it sold to plaintiffs (and the

putative class) (the who), by directly or indirectly representing that, and

causing the likelihood of confusion about, the 10-cent charge it added to

the regular price of the products could be recouped when the empty

product containers were redeemed (the how), when in fact these specific

products were not redeemable for any amount (the why). Doc. 5 at ¶¶ 7-

26. Plaintiffs state with particularity how Fred Meyer’s conduct violated

each alleged violation of the UTPA (id. at ¶¶ 17-25, 35) and how

plaintiffs suffered an ascertainable loss as a result of the violations (the

damages) (id. at ¶¶ 26, 35). Some of the named plaintiffs’ actual receipts

are even pictured in the body of the complaint, although this level of

physical evidence is not required at this stage. Id. at ¶¶ 9-14.

      Fred Meyer also argues that plaintiffs fail to adequately allege

that its UTPA violations were willful as required by ORS 646.638(1)

“because there are no facts suggesting that the purported imposition of

the 10-cent deposit was purposeful as opposed to the alternative

explanation of a possible mistake. Beyond conclusory labels and

assertions there is not a single factual allegation in the Amended

Complaint to suggest that Fred Meyer ‘knew or should have known’ that

it was not in compliance with the Bottle Bill.” Doc. 24 at p. 39.

      Fred Meyer is incorrect.




RESPONSE TO MOTION TO DISMISS – Page 28 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 29 of 55




      First, unless and until this case is certified as a class action,

plaintiffs need only prove a “willful” violation of the UTPA to succeed on

their claim. ORS 646.638(1). Even after certification, plaintiffs and the

putative class members still need only prove a willful violation to recover

actual damages at trial. ORS 646.638(1), (8). Only if this case is certified

as a class action, and only if plaintiffs and the putative class members

seek class statutory damages at trial, must plaintiffs prove a “reckless

or knowing” violation. ORS 646.638(8). Second, the allegations of the

required UTPA scienter is more than sufficient at this stage, even under

FRCP 9(b), because “[m]alice, intent, knowledge, and other conditions of

a person’s mind may be alleged generally” under the rule, and plaintiffs

do more than that in their complaint.

      “Willful” means Fred Meyer knew or should have known its

conduct violated the UTPA. ORS 646.605(10); see also Redden, 289 Or.

375 at 385 (“Conduct which is ‘wil[l]ful’ and in violation of the Unlawful

Trade Practices Act requires no more than proof of ordinary negligence

by a defendant in not knowing, when it should have known, that a

representation made by him was not true.”).

      Plaintiffs state with sufficient particularity, especially at this

early stage in the litigation, that Fred Meyer’s UTPA violations “were

willful and reckless because Fred Meyer knew it could not charge

customers . . . 10-cents on exempt beverages and that the exempt



RESPONSE TO MOTION TO DISMISS – Page 29 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 30 of 55




beverage containers could not in fact be redeemed for 10 cents, but

intentionally chose to add on the 10-cent charge anyway. Fred Meyer

recklessly continued to violate [the UTPA] by adding on and collecting

the 10-cent charge on exempt beverages, even after receiving repeated

complaints from plaintiffs and other customers.” Doc. 5 at ¶ 25; see also

id. at ¶35 (“As alleged in this complaint, Fred Meyer willfully and

recklessly violated Oregon’s Unlawful Trade Practices Act[.]”); id. at ¶ 1

(“Fred Meyer understood that the exempt beverages were not

redeemable but continued to overcharge its customers anyway.”).

       A reasonable juror may well decide that Fred Meyer, “a national

food retailer with over $120 billion in annual revenue,” knows or should

know that Oregon law prohibits it from misleading and overcharging

customers. Id. A reasonable juror may also well determine that a

sophisticated retail sales chain of Fred Meyer’s size and sales volume

“understood that the exempt beverages were not redeemable but

continued to overcharge its customers anyway.” Id. On its face,

plaintiffs’ complaint states a plausible claim that Fred Meyer willfully

violated the UTPA, and assuming this case is certified as a class action

for statutory damages, a reasonable juror may well use these facts, and

additional facts learned through discovery, to determine that Fred

Meyer’s conduct was reckless or knowing.




RESPONSE TO MOTION TO DISMISS – Page 30 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 31 of 55




      For example, only discovery will reveal whether Fred Meyer has

written procedures with respect to its fees or deposit charges it adds onto

the products it sells. Assuming Fred Meyer has written procedures, a

reasonable juror may well determine that Fred Meyer’s UTPA violation

was knowing. If Fred Meyer has no written procedures, a reasonable

juror may well determine its lack of written procedures makes its

violations reckless.

      Fred Meyer tries to make hay out of the fact that “[p]laintiffs

allege only that they purchased a beverage from mostly unidentified

Fred Meyer stores in Oregon” and that “it is unclear when during the

year the 25 individual Plaintiffs made their purchases.” Doc. 24 at p. 25.

Fred Meyer also incorrectly asserts that it is “unclear how the purported

misrepresentations regarding the 10-cent deposit were made or

advertised to each Plaintiff (e.g., on the shelves, on the products, in

newspapers or online).” Id. Fred Meyer also claims that “[p]laintiffs have

merely generally allege[d] that Fred Meyer made misrepresentations

about a general subject matter—here, the 10-cent deposit—without

specifically identifying the statement at issue or what the 25 Plaintiffs

purportedly saw.” Id. at pp. 32-33. Fred Meyer goes on to assert that

“[t]here is no allegation in the Amended Complaint regarding how

Florida’s Natural orange juice was advertised in Fred Meyer, how it was

presented in its stores, or what was said about the 10-cent deposit.



RESPONSE TO MOTION TO DISMISS – Page 31 of 55
Case 3:18-cv-01488-AC        Document 28      Filed 02/18/19   Page 32 of 55




Based on these vague and missing allegations, there is no way for Fred

Meyer to identify and respond to the challenged representations.” Id. at

p. 33.

         In addition to the fact that at least some of the specific Fred Meyer

stores and dates of purchase are listed in the receipts pictured in the

complaint, this level of finite detail is simply not relevant at the pleading

stage, even if FRCP 9(b) were applicable. It is clear from plaintiffs’

complaint that the alleged unlawful conduct at issue was widespread

across Fred Meyer’s Oregon stores. See Doc. 5 at ¶ 15 (“Private

investigation has revealed that Oregon Fred Meyer store locations in

Forest Grove, Tualatin, Tigard, Wilsonville, Keizer, Salem, Albany,

Springfield, and Eugene all . . . .). Although it is possible Fred Meyer

also falsely represented the 10-cent additional fee on its shelves as well,

it is enough that plaintiffs allege that Fred Meyer did so at its registers

and on its receipts at the time of the sale. See Rathgeber v. James

Hemenway, Inc., 335 Or. 404, 412 (2003) (“An actionable representation

under the UTPA may be express or implied.”); ORS 646.608(2) (“A

representation under [ORS 646.608(1)] may be any manifestation of any

assertion by words or conduct, including, but not limited to, a failure to

disclose a fact.”).

         Moreover, Fred Meyer knows where its Oregon stores are located,

the date range of when all of the relevant sales and violations occurred,



RESPONSE TO MOTION TO DISMISS – Page 32 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 33 of 55




and that its registers and receipts indicated that plaintiffs were charged

an additional 10-cent charge, when in fact the products were not

redeemable for 10 cents, to be more than adequately informed of the

necessary facts comprising plaintiffs’ claims and Fred Meyer’s alleged

violations of the law. Even direct “[a]llegations of fraud based on

information and belief may suffice [under Rule 9(b)] as to matters

peculiarly within the opposing party’s knowledge,[5] so long as the

allegations are accompanied by a statement of the facts upon which the

belief is founded.” Bibiji Inderjit Kaur Puri v. Sopurkh Kaur Khalsa, 674

F. App’x 679, 687 (9th Cir. 2017).

      Given the detail of plaintiffs’ allegations, it is purely tactical and

disingenuous for Fred Meyer to claim that “there is no way for [it] to

identify and respond to the challenged representations.” Doc. 24 at p.

33. Plaintiffs’ complaint contains more than “sufficient allegations of

underlying facts to give fair notice and to enable [Fred Meyer] to defend

itself effectively” and that “plausibly suggest an entitlement to relief,

such that it is not unfair to require [Fred Meyer] to be subjected to the

expense of discovery and continued litigation.” Starr v. Baca, 652 F.3d

1202, 1216 (9th Cir. 2011). Plaintiffs’ complaint clearly satisfies FRCP


5 It is also highly likely that Fred Meyer knows not only exactly which
of its Oregon stores (if not all of them) were unlawfully charging an
additional 10 cents for these nonredeemable products, but exactly how
many of these products it sold in the relevant time period, and thus the
total amount it collected for these unlawful charges.

RESPONSE TO MOTION TO DISMISS – Page 33 of 55
Case 3:18-cv-01488-AC       Document 28   Filed 02/18/19   Page 34 of 55




8 and also the heightened pleading standards of 9(b) (if it applies here—

which it does not).

         Fred Meyer also argues, erroneously, that “[i]t is unclear what

Plaintiffs saw with respect to those advertisements in making their

purchase decisions, whether any Plaintiff bothered to seek a refund, and

what, if anything, each Plaintiff relied on.” Doc. 24 at p. 25. This is a

common theme of Fred Meyer’s motion—trying to escape liability (and

eventual class certification) by attempting to convince the Court that

reliance is a required element of plaintiffs’ claims. But as mentioned

supra, and discussed in more detail infra, these arguments are a red

herring, because the subjective reasons for plaintiffs’ purchases,

whether they actually sought to redeem the unredeemable products, and

reliance in general, are wholly irrelevant because, inter alia, plaintiffs

do not allege a refund of the purchase price theory of ascertainable loss,

and so reliance is not a required element that plaintiffs need to plead or

prove.

         2.3.   Plaintiffs      sufficiently     allege
                ascertainable loss and causation under
                the UTPA

         Much of Fred Meyer’s arguments about the sufficiency of

plaintiffs’ complaint focus on damages and causation under the UTPA.

“‘Ascertainable loss’ under the UTPA is amorphous. Any loss will satisfy

[the] requirement so long as it is ‘capable of being discovered, observed,



RESPONSE TO MOTION TO DISMISS – Page 34 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 35 of 55




or established.’” Feitler v. Animation Celection, Inc., 170 Or. App. 702,

712 (2000) (citation omitted). The ascertainable loss requirement

“should be viewed broadly. The private loss indeed may be so small that

the common law likely would reject it as grounds for relief, yet it will

support an action under the statute.” Weigel v. Ron Tonkin Chevrolet

Co., 298 Or. 127, 136 (1984). Ascertainable loss can be as simple as the

difference in value between a product as represented and as actually

received by a consumer. See Paul v. Providence Health Sys., Or., 237 Or.

App. 584 (2010).

      As far as causation, plaintiffs must merely show that their

ascertainable loss was caused by Fred Meyer’s alleged acts and

omissions in violation of the UTPA. Despite Fred Meyer’s arguments to

the contrary, “[t]he UTPA does not require that a consumer’s purchase

be the ‘result of’ an unlawful trade practice; it requires that a consumer’s

ascertainable loss be the ‘result of’ an unlawful trade practice.” Pearson,

358 Or. at 144 (Walters, J., concurring).

      In Pearson, the Oregon Supreme Court clarified that reliance is

not always necessary to establish that a plaintiff’s ascertainable loss

was caused by a defendant’s unlawful conduct. Id. at 127 (majority

opinion). “[R]eliance is not, in and of itself, an element of a UTPA claim”

though it may be “a natural theory to establish the causation of the loss

(i.e., the ‘injury’ in a UTPA claim) for a purchaser seeking a refund based



RESPONSE TO MOTION TO DISMISS – Page 35 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 36 of 55




on having purchased a product believing it had a represented

characteristic that it did not have.” Id. at 126 (emphasis added). Even

in the case of a UTPA claim based purely on an express

misrepresentation, it “is not the nature of the misrepresentation . . . that

requires proof of reliance. It is the misrepresentation coupled with

plaintiffs’ theory for having suffered a loss in the form of the purchase

price because they did not get what they believed they were buying. In

this case, reliance inheres in the combination.” Id.

      But in regard to an express misrepresentation coupled with a

“diminished value” theory of ascertainable loss,

      [t]hat does not mean however a plaintiff who can show a
      difference between the price paid for a misrepresented
      product and the market value of that product must, like a
      plaintiff seeking a refund of the purchase price, also show
      that he or she made a subjective choice to purchase the
      product because of the misrepresented characteristic.

Id. at 143 (Walters, J., concurring) (emphasis in original).

      Here, plaintiffs have more than sufficiently alleged that they

suffered an ascertainable loss as a result of Fred Meyer’s acts and

omissions in violation of the UTPA:

      As a result of Fred Meyer’s violations of Oregon’s Unlawful
      Trade. Practices Act as alleged above, plaintiffs and
      thousands of other Oregon customers suffered
      ascertainable losses in the amount of the 10-cent charges
      that Fred Meyer unlawfully added on to the exempt
      beverages and collected from them. But for Fred Meyer’s
      unlawful acts and omissions plaintiffs and the putative
      class should, and would, have paid 10 cent less for the same
      exempt beverages at Fred Meyer, but instead ended up

RESPONSE TO MOTION TO DISMISS – Page 36 of 55
Case 3:18-cv-01488-AC       Document 28        Filed 02/18/19   Page 37 of 55




       with goods that were worth 10 cents less because the empty
       exempt beverage containers were not in fact redeemable
       for 10 cents.

Doc. 5 at ¶ 26. Plaintiffs also allege that:

       Fred Meyer willfully and recklessly violated Oregon’s
       Unlawful Trade Practices Act, including ORS
       646.608(1)(b), (e), (i), (j), (k), (s), and (t), causing
       ascertainable losses to plaintiffs and the putative class
       members. As a result of Fred Meyer’s false and misleading
       representations, omissions, and the illegal 10 cent charge
       it added onto the beverages, plaintiffs and the putative
       class members paid 10 cents more for the same beverages
       that they could have purchased for 10 cents less, and ended
       up with goods that were worth 10 cents less because the
       empty beverage containers could not in fact be redeemed
       for 10 cents.

Id. at ¶ 35.

       Fred Meyer attempts to muddy the waters by playing coy with

plaintiffs’ allegations and mischaracterizing the applicable case law

regarding ascertainable loss and causation under the UTPA. But in

reality, the facts as alleged by plaintiffs present a very straightforward

example of ascertainable loss of “diminished value,” and also fit the bill

of an “illegal charge.” As explained below, neither of these types of

ascertainable loss require that plaintiffs demonstrate subjective

reliance on the representation, act, or omission that violates the UTPA.

       Oregon law is clear that a showing of reliance is only necessary if

plaintiffs’ UTPA claim (1) is based on express representation and (2)

alleges ascertainable loss based on a refund of the purchase price theory.

Pearson, 358 Or. at 126. In this case Fred Meyer violated the UTPA not

RESPONSE TO MOTION TO DISMISS – Page 37 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 38 of 55




just by affirmative and implied representations but through omissions

and the failure to disclose information and objectively causing the

likelihood of confusion or misunderstanding about the beverage

products it sold to plaintiffs and the putative class. See id. at ¶¶ 17, 18,

19-23, 24, 26, 31, 35. Thus, reliance is not required to prove causation in

this case, as the first requirement that necessitates proof of reliance is

not triggered, because affirmative misrepresentations are not the only

way in which Fred Meyer is alleged to have violated the UTPA.

      In any event, the second requirement is also clearly not satisfied

because, despite Fred Meyer’s superfluous analysis of this theory,

plaintiffs do not allege a “refund of the purchase price” ascertainable

loss; therefore, they need not allege or prove reliance.6

             2.3.1 Plaintiffs plainly allege
                   a “diminished value”
                   ascertainable loss

      Ascertainable loss under a diminished value theory is established

if the value of the product a plaintiff received was less than the value of

the product as represented. See Pearson, 358 Or. at 118-19 (majority




6Certainly, plaintiffs could allege that they relied on Fred Meyer’s false
representations that the products were redeemable for 10 cents, as no
rational consumer, including plaintiffs, would voluntarily pay Fred
Meyer an extra 10 cents if they knew that the products were in fact not
redeemable yet Fred Meyer was unlawfully charging them this fee
anyway. But plaintiffs do not need to allege and prove reliance, and
neither reliance nor “refund of the purchase price” loss is a proper fit
with the facts of this case.

RESPONSE TO MOTION TO DISMISS – Page 38 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 39 of 55




opinion). Also, the precise measure of the ascertainable loss need not

even be alleged or proven if the plaintiff seeks statutory damages of $200

rather than actual damages in the amount of the loss. See Martin v.

Cahill, 90 Or. App. 332, 335-36 (1988); see also Simonsen v. Sandy River

Auto LLC, 290 Or. App. 80, 91 (2018) (citing Scott v. W. Int’l Surplus

Sales, Inc., 267 Or. 512, 515 (1973)).

      Two Oregon Supreme Court cases are instructive on this topic. In

Scott v. Western International Surplus Sales, Inc., the plaintiff

purchased a tent that was advertised as having a window and some

other features. What the plaintiff actually received was a tent without a

window and the other features. 267 Or. at 514. The court found that

although the difference in value of the two tents (one with these features

and one without) is not readily determinable, the plaintiff nonetheless

suffered an ascertainable loss of diminished value. Id. at 515-16.

      Weigel v. Ron Tonkin Chevrolet Co. dealt with a plaintiff who

purchased a car that was represented as new but was in fact not new.

298 Or. at 129. The jury awarded the plaintiff statutory damages of $200

and punitive damages of $10,000. Id. The defendant argued on appeal

that there was no evidence of ascertainable loss. The Oregon Supreme

Court reiterated that “[w]hat the legislature meant by an ‘ascertainable

loss of money or property’ is not free from doubt.” Id. at 133. The court

noted that the “difference between the price paid and some objective



RESPONSE TO MOTION TO DISMISS – Page 39 of 55
Case 3:18-cv-01488-AC     Document 28     Filed 02/18/19   Page 40 of 55




measure of market value” is not the only measure of ascertainable loss.

Id. Assessing the legislative purposes of the UTPA, the court commented

that private losses “should be viewed broadly” and held that

ascertainable loss did not require an objective loss in market value. Id.

at 136-37. Ultimately the court found that the testimony to the jury

regarding a general but unquantified loss in value sufficed as “some

ascertainable loss of money or property” sufficient for a jury to award

statutory damages of $200. Id. at 137.

      Scott and Weigel establish that one way UTPA plaintiffs can prove

they suffered an “ascertainable loss of money or property” under ORS

646.638(1) is by a showing that they purchased a product that was

represented to have a feature of value but that did not actually have

that feature and, thus, was less valuable. The diminished value may be

proved to the factfinder by a variety of methods. As in Scott, the

diminished value loss could be inferred from the nature of the feature,

whereby the factfinder could infer that a good with certain features was

worth more than a good without the features. 267 Or. at 515-16. Or as

in Weigel, a plaintiff could introduce opinion evidence whereby the jury

could infer from testimony by witnesses that the good purchased was

less valuable than the good that was represented. 298 Or. at 137.

      In this case, the diminished value loss is even more readily

ascertainable and more easily calculated than in Scott or Weigel.



RESPONSE TO MOTION TO DISMISS – Page 40 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 41 of 55




Plaintiffs paid 10 cents extra for each product as a result of Fred Meyer’s

acts and omissions implying that the products had the feature,

characteristic, and benefit of being redeemable for 10 cents. In fact, what

plaintiffs actually purchased from Fred Meyer were products that did

not have the feature, characteristic, and benefit for 10 cents, or any

amount. Simply put, plaintiffs ended up with a good that was worth

exactly 10 cents less than what was represented. In this diminished

value case, ascertainable loss is far from amorphous: the diminished

value between the product as represented and the product actually

received is very clear and easily calculable.

      Fred Meyer also argues that plaintiffs fail to allege a viable

ascertainable loss because “[t]here is no assertion that Plaintiffs could

have purchased the beverage for cheaper elsewhere (with or without the

10-cent deposit)” and “because Plaintiffs nowhere allege that they

attempted to return the containers to recover the ten cents or otherwise

attempted to obtain a refund of the 10-cent deposit.” Doc. 24 at p. 30.

The arguments are not cogent and unsupported in the law. As Scott

makes clear, the factfinder can assess diminished value loss under the

UTPA on inference alone. See also Simonsen, 290 Or. App. at 91-92

(upholding jury verdict finding ascertainable loss and statutory

damages even though a vehicle with defects had the same market value

as the vehicle’s purchase price). Here, it does not take a big logical leap



RESPONSE TO MOTION TO DISMISS – Page 41 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 42 of 55




to determine that a good that costs 10 cents more but is redeemable for

the 10 cents, or that costs 10 cents less because it is not redeemable, has

more value than the same product that costs 10 cents more but is not

redeemable for 10 cents or any amount at all. The difference is 10 cents.

Once they understood that the products were actually not redeemable,

the plaintiffs did not need to go shopping at other stores or do complex

math to figure out that they lost 10 cents of value with their purchases.

And neither will the factfinder.

      Fred Meyer’s argument that plaintiffs have not suffered

ascertainable loss because they don’t allege that they attempted to

redeem the empty containers for a refund is also unavailing and

specious. First, this would be an effort in futility because the statute is

clear that the product cartons plaintiffs purchased are not redeemable.

Second, ascertainable loss occurred at the time plaintiffs purchased the

products. See Pearson, 358 Or. at 123 n.20 (“In other words, as in Scott,

the plaintiff suffered an out-of-pocket loss at the moment of purchase

based on the price paid and the actual value of the item.”). When

plaintiffs paid the extra 10 cents, they either received a beverage

product with a redeemable container or they did not—here they did not;

as a result, they sustained an ascertainable loss.7


7 Fred Meyer’s argument that plaintiff Arlene Johnston’s ORS 124.110
elder abuse claim and plaintiffs’ equitable unjust enrichment claim also
fails for this reason is likewise unavailing. See Doc. 24 at p. 31.

RESPONSE TO MOTION TO DISMISS – Page 42 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 43 of 55




      Again, because plaintiffs can show a diminished value between

what they received and what Fred Meyer represented, directly or

indirectly, their subjective intent (reliance) and what they intended to

do with the product (redeem or not redeem) are irrelevant. Justice

Walter’s concurrence in Pearson summarizes this principle well:

      That understanding of the UTPA comports with its
      purpose. People buy products after weighing numerous
      characteristics, benefits, and qualities. They may make
      their final decisions based on more than one of a product’s
      features, or they may not be able to articulate why, in the
      end, they laid their money down. But when people make
      purchases, they nevertheless expect to receive products
      that have all of the represented features, not only those
      features that were subjectively determinative in the
      purchasing decision. When a plaintiff establishes that he
      or she purchased a product that was not as represented and
      that he or she suffered diminished value as a result, the
      purchaser demonstrates ascertainable loss sufficient to
      permit a claim under the UTPA.

358 Or. at 144 (Walters, J., concurring).

      Plaintiffs more than sufficiently allege a very straightforward

diminished value theory of ascertainable loss which is well-rooted in the

case law, regardless of Fred Meyer’s attempt to muddy this issue.

             2.3.2 Plaintiffs also allege
                   an “illegal charge”
                   ascertainable loss

      Although it is unnecessary because plaintiffs (and ultimately the

putative class members) only need to assert a single ascertainable loss

theory in order to prevail on their UTPA claim, the facts alleged by

plaintiffs support an “illegal charge” theory of ascertainable loss as well

RESPONSE TO MOTION TO DISMISS – Page 43 of 55
Case 3:18-cv-01488-AC       Document 28     Filed 02/18/19   Page 44 of 55




as a “diminished value” theory. Under the illegal charge theory,

plaintiffs need only allege that the fee charged to plaintiffs was illegal,

i.e., the law did not allow it. See, e.g., Scharfstein v. BP W. Coast Prods.,

LLC, 292 Or. App. 69, 89 (2018).

       Fred Meyer argues that an illegal charge loss is not applicable to

plaintiffs’ claim here because “[t]his action does not involve the UTPA

provision at issue, which relates to violations of the Gasoline Price

Advertising Rule authorized by the Attorney General’s administrative

rule.” Doc. 24 at p. 30. According to Fred Meyer, the Attorney General

must have adopted a rule prohibiting the charge or there must be a

separate pinpointed UTPA provision prohibiting the exact type of

charge; otherwise the illegal charge theory of loss is not applicable. This

is incorrect.

       In Scharfstein, the plaintiffs alleged that “BP illegally charged

class members an unlawful 35-cent debit card fee and, therefore,

[p]laintiff and the class are entitled to recover statutory damages of $200

per class member.” Id. at 88. The defendant in that case, BP, did happen

to violate a gas pricing advertising regulation that the Attorney General

adopted; thus, the UTPA violation was based on ORS 646.608(1)(u). But

the fact that the illegal fee was based upon the violation of a pricing

regulation is not determinative to the application of the illegal charge

theory. The rationale underlying this ascertainable loss theory



RESPONSE TO MOTION TO DISMISS – Page 44 of 55
Case 3:18-cv-01488-AC      Document 28      Filed 02/18/19   Page 45 of 55




articulated by the Oregon Court of Appeals predates Scharfstein. In

Scharfstein, the court cited to Tri-West Construction Co. v. Hernandez,

one of the seminal cases outlining the rationale for this theory. 43 Or.

App. 961, 972 (1979). The rationale of this illegal fee theory stands, inter

alia, for the proposition that “‘proof that a party justifiably relied on a

representation is not necessary when the representation involves a

matter about which the party making it is legally required to inform the

other.’” Scharfstein, 292 Or. App. at 89 (quoting Tri-W., 43 Or. App. at

972). In Tri-West, the plaintiffs’ UTPA claims were based in part on the

defendant’s failure to properly disclose certain information required by

the federal Truth in Lending Act (TILA) regarding the consumer’s

rescission rights, although the plaintiffs did not bring any claims

directly under the TILA itself. Id. Therefore, Fred Meyer’s contention

that in order to prove an illegal charge theory the charge at issue must

be separately illegal under an Attorney General regulation or pinpoint

a UTPA pricing subsection is incorrect. The source of the law that is not

complied with, or does not apply, is irrelevant. What is important to the

illegal charge theory is that the defendant charged the plaintiff a fee

despite the fact that the fee was in fact not authorized or allowed by the

law. That is what Fred Meyer has done in this case.

      The other key component of the illegal charge theory is that in

addition to not requiring proof of reliance, as in a diminished value loss,



RESPONSE TO MOTION TO DISMISS – Page 45 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 46 of 55




the loss itself does not require any independent valuation or refund of

the purchase price analysis—the ascertainable loss is the payment of

the fee itself.

       In this case, plaintiffs allege that Fred Meyer added a charge to

the products they purchased and directly or indirectly implied that the

charge was required by law (ORS 459A.700, et seq.), but that was not

true. In fact, the products were not covered under the Bottle Bill, were

not redeemable, and plaintiffs could not, and cannot, recoup the 10-cent

charge. Moreover, like in Scharfstein, the 10-cent charge here was a

mandatory part of the sales transaction—plaintiffs did not have an

option to not pay the added charges if they wished to purchase the goods.

A reasonable consumer cannot be expected to know that Fred Meyer was

misrepresenting that the law required an additional 10-cent charge

where no law actually mandated the charge or provided that the

products would be redeemable for the amount of the charge. Fred

Meyer’s argument against application of the illegal charge theory here

is that because plaintiffs’ loss is not exactly point-by-point identical to

the facts in Scharfstein, the theory does not apply. But it is the rationale

behind the illegal charge theory, not the exact facts of Scharfstein, that

is important. Scharfstein is just one articulation and application of the

theory to facts similar, but not identical, to the case at hand. It is not

meant to be the only one. Consistent with the illegal charge theory of



RESPONSE TO MOTION TO DISMISS – Page 46 of 55
Case 3:18-cv-01488-AC      Document 28    Filed 02/18/19   Page 47 of 55




loss, Fred Meyer charged plaintiffs and the putative class members 10

cents per beverage product that was in fact not redeemable, thereby

causing ascertainable loss in the amount of 10 cents, without any need

to prove reliance or any diminished value.

3.    The UTPA violations occurred in the sale of
      consumer goods

      The UTPA’s private cause of action applies to any person or

business that “in the course of a business, vocation, or occupation”

commits an unlawful trade practice as defined in the statute. ORS

646.608(1). Many, but not all, of the specifically prohibited trade

practices set forth in ORS 646.608 specify that the violation must relate

to real estate, goods, or services.8 In turn, the statute defines “[r]eal

estate, goods or services” as “those that are or may be obtained primarily

for personal, family or household purposes.” ORS 646.605(6).

      Fred Meyer argues that all of plaintiffs’ UTPA counts must fail

because its acts and omissions are completely outside the broad ambit

of the UTPA since “charges like the 10-cent ‘deposit’ at issue in this

action are not representations regarding ‘goods’ under the UTPA”. Doc.

24 at p. 35. This argument is fallacious, unsupported by the text of the

statute, and not in accordance with the liberal interpretative standard

and remedial purpose of the UTPA. To the contrary, this case deals with


8 Those that don’t include this phrase include two of plaintiffs’ UTPA
counts: ORS 646.608(1)(j) & (k).

RESPONSE TO MOTION TO DISMISS – Page 47 of 55
Case 3:18-cv-01488-AC       Document 28       Filed 02/18/19   Page 48 of 55




the exact type of conduct that the UTPA seeks to enjoin and provides a

private cause of action to seek relief for.

       Fred Meyer attempts to sow confusion between the purpose of the

underlying transaction (the sale of consumer goods) and the “use or

employment of a method, act or practice declared unlawful under ORS

646.608.” The prohibited practice is the way in which Fred Meyer is

alleged to have violated the UTPA. Depending on the specific subsection

implicated, and the facts, sometimes the violation takes the form of a

misrepresentation, an omission, causing confusion, a failure to disclose,

etc. The prohibited practice must have occurred in the context of a sale

or advertisement of a good that was obtained for a personal, family, or

household purpose (or involving real estate, services, or, post–2012

amendment, loans or extensions of credit). But the form that the

violation takes does need to be a “good.”

       Fred Meyer cites to an Oregon Court of Appeals case, Cullen v.

Investment Strategies, Inc., 139 Or. App. 119, 127 (1996), and some other

Oregon state court cases in support of its argument. But these cases are

inapposite and lend no support to Fred Meyer’s argument. These cases

are about whether the defendants’ alleged conduct and services

regarding loans or credit transactions were covered by the UTPA, before

it was specifically amended in March 2012 to encompass “loans or

extensions of credit.” See ORS 646.605(6). This is not a case concerning



RESPONSE TO MOTION TO DISMISS – Page 48 of 55
Case 3:18-cv-01488-AC       Document 28      Filed 02/18/19   Page 49 of 55




loans of money, and in any event, these cases are not of any relevance

after the 2012 amendment.

       Plaintiffs’ UTPA claim (and each count) clearly arises out of Fred

Meyer’s sale of consumer goods in the regular course of its business as a

large consumer goods retailer. In this case, the goods sold to plaintiffs

by Fred Meyer are orange juice beverages. As a part of the sale of these

goods, Fred Meyer misrepresented indirectly or directly, failed to

disclose information about, and caused confusion about the price, true

cost, source of the charges added onto, characteristics, and benefits of

the goods it sold to plaintiffs and a putative class. As such, Fred Meyer’s

conduct clearly falls under the UTPA and the specific subsections of the

UTPA that plaintiffs allege it violated.

4.     All of plaintiffs’ UTPA counts are viable

       Hoping that “this is a deposit not the sale of goods thus not

covered by the UTPA” argument somehow succeeds, Fred Meyer

specifically targets plaintiffs’ ORS 646.608(1)(j) and (k) UTPA counts, as

those counts do not include the “real estate, good, or services” language.

       In regard to plaintiffs’ subsection (j) count, Fred Meyer argues

that “[t]his theory does not fit subjection (j) because it relates entirely to

a redemption amount as opposed to any ‘price reduction’ on the

beverage.” Doc. 24 at p. 37. Fred Meyer cites to Mendoza v. Lithia

Motors, Inc., No. 6:16-cv-01264-AA, 2018 U.S. Dist. LEXIS 50193 (D. Or.



RESPONSE TO MOTION TO DISMISS – Page 49 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19    Page 50 of 55




Mar. 27, 2018), and Denson, 279 Or. 85, in support. These cases are

distinguishable from the facts presented here and do not support Fred

Meyer’s argument.

      The distinction becomes apparent upon closer examination of the

unique and inapposite facts in Denson. In Denson, the plaintiff brought

his car to the defendant for repairs. The defendant represented that the

regular price for the repair was $X, but quoted the plaintiff an offering

price of $Y. When the repairs were complete, the actual price came out

to $Z. 279 Or. at 87-88. “Plaintiffs [did] not contend that the normal price

for such repairs was misrepresented.” Id. at 91. The Denson court’s

finding was based on the fact that “the actual price was different from

the offering price.” Id. The reason that the court found that ORS

646.608(1)(j) was inapplicable to the offering price was that the offering

price was only a promise and not a “representation of fact” as required

by the language in ORS 646.608(1)(j).

      In this case, however, plaintiffs allege a misrepresentation of the

normal or regular price. At least at the time of plaintiffs’ purchases, Fred

Meyer charged a normal or regular price of $3.39 or $3.59 for ($3.29 +

$0.10 for refund value; $3.49 + $0.10 for refund value). See Doc. 5 at ¶¶

9-14. Fred Meyer represented a normal or regular price reduction of 10

cents that would be available upon return of the empty containers,

which was false. The prices advertised and charged to plaintiffs were



RESPONSE TO MOTION TO DISMISS – Page 50 of 55
Case 3:18-cv-01488-AC     Document 28     Filed 02/18/19   Page 51 of 55




not merely a quote or promise as in Denson; rather, these were the prices

actually charged to plaintiffs. Moreover, Denson’s “regular price vs.

offering price” distinction only applies to misrepresentations of the

amounts of price reduction. That distinction does not apply to the

existence of or reasons for a price reduction because representations

concerning the existence of and reasons for price reductions are

representations of fact. Plaintiffs in this case have alleged a

misrepresentation of the existence of and reasons for price reductions,

so the holding in Denson (and Mendoza) is inapposite. Plaintiffs have

sufficiently pled their ORS 646.608(1)(j) count against Fred Meyer.

      Fred Meyer argues that plaintiffs’ (j) count fails because they “do

not allege that defendants misrepresented any fact relating to credit, or

that they misrepresented the type of transactions entered into by

plaintiffs” and because it “cannot merely relate to non-credit-related

details of a ‘transaction’ as that would swallow whole the other

subsections. Because Plaintiffs make no allegations regarding ‘credit,’

the claims fail.” Doc. 24 at p. 38 (citing to Mendoza., 2017 U.S. Dist.

LEXIS 4716, at *15-16).

      ORS 646.608(1)(k) provides that a defendant that “[m]akes false

or misleading representations concerning credit availability or the

nature of the transaction or obligation incurred” violates that

subsection. In Mendoza, the court does appear to agree that the “or the



RESPONSE TO MOTION TO DISMISS – Page 51 of 55
Case 3:18-cv-01488-AC       Document 28     Filed 02/18/19    Page 52 of 55




nature of the transaction or obligation incurred” must relate to a credit

transaction, despite the fact that “credit” does not come before the word

“transaction” or “obligation” as it does before the word “availability.”

Nonetheless, plaintiffs argue that a facial reading of this provision

supports that “the nature of the transaction or obligation incurred” need

not be tied to credit.

       But even if the entire subsection requires a relation to credit,

plaintiffs see no reason, especially given the liberal interpretive

standard of the UTPA, why Fred Meyer “falsely and misleadingly

representing[,] at its registers and on its receipts, that the total price of

the exempt beverages would be reduced by 10 cents when the exempt

beverage containers were redeemed, and failing to disclose that the

exempt beverage containers could not be redeemed in the amount of the

10-cent charge,” would not equate to false representations about the

alleged deposit charge because this charge is akin to a store “credit,”

whereby plaintiffs were promised that if they paid an extra 10 cents they

would be able to redeem the empty product containers for 10 cents.




RESPONSE TO MOTION TO DISMISS – Page 52 of 55
Case 3:18-cv-01488-AC       Document 28   Filed 02/18/19   Page 53 of 55




                             CONCLUSION

         For all these reasons, Fred Meyer’s motion to dismiss should be

denied. However, if for some reason the Court finds that plaintiffs’

claims require more specificity at this pre-discovery phase, then

plaintiffs should be granted leave to amend their complaint accordingly.

See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.

2003).


February 18, 2019

                                  RESPECTFULLY FILED,

                                  s/ Michael Fuller
                                  Michael Fuller, OSB No. 09357
                                  Lead Trial Attorney for Plaintiffs
                                  OlsenDaines
                                  US Bancorp Tower
                                  111 SW 5th Ave., Suite 3150
                                  Portland, Oregon 97204
                                  michael@underdoglawyer.com
                                  Direct 503-743-7000




RESPONSE TO MOTION TO DISMISS – Page 53 of 55
Case 3:18-cv-01488-AC     Document 28     Filed 02/18/19   Page 54 of 55




                 CERTIFICATE OF COMPLIANCE

This brief complies with the applicable word-count limitation under LR
7-2(b) because it contains 10,594 words, including headings, footnotes,
and quotations, but excluding the caption, table of contents, table of
cases and authorities, signature block, exhibits, and any certificates of
counsel.


February 18, 2019

                                 s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Lead Trial Attorney for Plaintiffs
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-743-7000




RESPONSE TO MOTION TO DISMISS – Page 54 of 55
Case 3:18-cv-01488-AC      Document 28     Filed 02/18/19   Page 55 of 55




                    CERTIFICATE OF SERVICE

       I certify that I caused this document to be served on all parties to
this action via email by filing through the CM/ECF system.


February 18, 2019


                                  s/ Michael Fuller
                                  Michael Fuller, OSB No. 09357
                                  Lead Trial Attorney for Plaintiffs
                                  OlsenDaines
                                  US Bancorp Tower
                                  111 SW 5th Ave., Suite 3150
                                  Portland, Oregon 97204
                                  michael@underdoglawyer.com
                                  Direct 503-743-7000




RESPONSE TO MOTION TO DISMISS – Page 55 of 55
